Mr. Presiding Justice Brown delivered the opinion of the court. In the matter of the interlocutory injunction herein appealed from, we have given careful attention to the record and the arguments of counsel made thereon, orally and in writing. But we do not think it.a case in which this court should at its present stage discuss either the facts as they are made to appear in the pleadings and affidavits on which the master’s report and the order of the court were based or the law applicable thereto. The injunction granted was a temporary one pendente lite. We think it was a proper use of the chancellor’s discretion to grant the injunction to preserve the status quo until the final disposition of the cause. The complainant’s bill, in our opinion, states a suitable case for relief, and the affidavits an interference with complainant’s rights under the construction we place on the lease. We deem it best to affirm this order in the terms in which it now stands. A final disposition of the cause will supersede it in accordance with the chancellor’s views of the equities on a full hearing, and our decision goes no farther than to approve his order as a proper one in this stage of the case. Affirmed.